Title: From John Adams to Timothy Pickering, 13 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 13th: 1799

I regret that I cannot have an oppertunity of receiving General Maitland, and Colo. Grant and conversing with them on several subjects of Importance.
They will I hope & presume communicate to you all that will be necessary for us to know, relative to a Certain Topick, but I wish to know their sentiments concerning Surrinam Curracoa &c—and the neutral Ports that harbour Privateers, Caienna too & even Cuba are subjects of Speculation in certain Cases that are very supposeable—
I hope Mr. Kings public Dispatches to you were written in better Spirits than his private letter to me. You will please to return it to me. Mr. King you know was at times a little subject to croaking—I fear however in this case he has too much reason. The People in Europe see little difference between the new & the Old State of things. The highest and the lowest of Mankind are desperately corrupt and wicked and the middling people are almost destroyed.
I am Sir Your Most humble &c
